                                                                           USDCSDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC#:
SOUTHERN DISTRICT OF NEW YORK                                              DATEF-I-LE_D_:_.:J~--6---~-o--
--------------------------------- X


UNITED STATES OF AMERICA                                CONSENT PRELIMINARY ORDER OF
                                                        FORFEITURE/MONEY JUDGMENT
              -v.-                                      •r
                                                        it'cr. 292 (ALC)
ANGELA CALVO-DISLA,
                                                        1'?
                       Defendant.

····----------------------------- X


               WHEREAS, on or about March 1, 2013, ANGELA CALVO-DISLA

(the "defendant"), was charged in a one-count Information, 13 Cr. 146, in the United States

District Court, District of South Carolina, with theft of government funds, in violation of Title 18,

United States Code, Sections 641 and 2 (Count One);

               WHEREAS, pursuant to a Rule 20 transfer requested by the defendant, this matter

was transferred to the Southern District of New York and assigned docket number 13 Cr. 292

(ALC);

               WHEREAS, the Information included a forfeiture allegation as to Count One

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981 (a)(l )(C) and Title 21, United States Code, Section 853, wherein the defendant shall forfeit to

the United States any property, real or personal, which constitutes or is derived from any proceeds

the defendant obtained, directly or indirectly, as the result of the violation in Count One and any

and all property traceable to such property violation as alleged in Count One of the Information;

               WHEREAS, on or about July 16, 2013, the defendant pled guilty to Count One

of the Information and admitted the forfeiture allegation, pursuant to a plea agreement with the

Government, wherein the defendant agrees to forfeit to the United States, pursuant to Title 18,
United States Code, Section 981(a)(l)(C), Title 21, United States Code, Section 853, and Title 28,

United States Code, Section 2461, any and all property constituting or derived from any proceeds

the defendant obtained directly or indirectly as a result of the offense charged in Count One of the

Information and any and all property used or intended to be used in any manner or part to commit

and to facilitate the commission of the offense charged in Count One of the Information, including

a sum of money equal to $3,521,575.02 in United States currency;

               WHEREAS, the defendant consents to a money judgment equal to $3,521,575.02

in United States currency;

               IT IS HEREBY STIPULATED AND AGREED, by and between the plaintiff,

United States of America, by its attorney Preet Bharara, United States Attorney, Assistant United

States Attorney Carolina A. Fornos, of counsel, and the defendant, and her counsel, Oliver Storch,

Esq. that:

               1.      As a result of the offense charged in Counts One of the Information, to

which the defendant plead guilty, a money judgment in the amount of $3,521,575.02 in United

States currency (the "Money Judgment") shall be entered against the defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, ANGELA

CALVO-DISLA, upon entry of this Order, and shall be deemed part of the sentence of the

defendant, and shall be included in the judgment of conviction therewith.

               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance to the United States

Department of Treasury, and delivered by mail to the United States Attorney's Office, Southern



                                                 2
District ofNew York, Attn: Asset Forfeiture Unit, One St. Andrew's Plaza, New York, New York

10007 and shall indicate the defendant's name and case number.

               4.     Upon execution of this Consent Preliminary Order of Forfeiture/Money

Judgment, and pursuant to Title 21, United States Code, Section 853, the United States

Department of Treasury shall be authorized to deposit the payments on the Money Judgment in the

Treasury Assets Forfeiture Fund, and the United States shall have clear title to such forfeited

property.

               5.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States

Attorney's Office is authorized to conduct any discovery needed to identify, locate or dispose of

forfeitable property, including depositions, interrogatories, requests for production of documents

and the issuance of subpoenas, pursuant to Rule 45 of the Federal Rules of Civil Procedure.

               6.     The Court shall retain jurisdiction to enforce this Consent Preliminary

Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 (e) of

the Federal Rule of Criminal Procedure.

               7.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Carolina A.

Pornos, Chief of the Asset Forfeiture Unit, United States Attorney's Office, One St. Andrew's

Plaza, New York, New York 10007.




                       [THIS SPACE INTENTIONALLY LEFT BLANK]

                                                3
               8.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument. A facsimile or electronic

image of the original signature of any party executing this Consent Preliminary Order of

Forfeiture/Money Judgment shall be deemed an original signature and shall constitute an original

as against the party whose signature appears in the facsimile or electronic image.

AGREED AND CONSENTED TO:
PREET BHARARA
United States Attorney for the
Southern District of New York
Attorney for Plaintiff



B y : ~
 CAR0LAA(){)S
 Assistant United States Attorney Office, SDNY
                                                                    DA il~'   1
                                                                                     3


 One Saint Andrew's Plaza
 New York, NY 10007
 Office: (212) 637-2720
 Fax: (212) 637-0421

ANGELA CALVO-DISLA


By                                                                   l II a;/3
                                                                    DATE


By:

        Defendants Attorney
        3005 Broadway, Suite 1001
        New York, NY 10007




                                                                      7- //;- /3
HONORABLE ANDREW L. CARTER J                                         DATE
UNITED STATES DISTRICT JUDGE



                                                 4
